Title: From Benjamin Franklin to Anna Mordaunt Shipley, 13 August 1771
From: Franklin, Benjamin
To: Shipley, Anna Mordaunt


It has been well said of this letter that “nothing in all Franklin’s writings better reveals why he was always such a favorite with young people.”
 
Dear Madam,
London, Aug. 12. [i.e., 13] 1771
This is just to let you know that we arriv’d safe and well in Marlborough Street about Six, where I deliver’d up my Charge.

The above seems too short for a Letter; so I will lengthen it by a little Account of our Journey. The first Stage we were rather pensive. I tried several Topics of Conversation, but none of them would hold. But after Breakfast, we began to recover Spirits, and had a good deal of Chat. Will you hear some of it? We talk’d of her Brother, and she wish’d he was married. And don’t you wish your Sisters married too? Yes. All but Emily; I would not have her married. Why? Because I can’t spare her, I can’t part with her. The rest may marry as soon as they please, so they do but get good Husbands. We then took upon us to consider for ’em what sort of Husbands would be fittest for every one of them. We began with Georgiana. She thought a Country Gentleman, that lov’d Travelling and would take her with him, that lov’d Books and would hear her read to him; I added, that had a good Estate and was a Member of Parliament and lov’d to see an Experiment now and then. This she agreed to; so we set him down for Georgiana, and went on to Betsy. Betsy, says I, seems of a sweet mild Temper, and if we should give her a Country Squire, and he should happen to be of a rough, passionate Turn, and be angry now and then, it might break her Heart. O, none of ’em must be so; for then they would not be good Husbands. To make sure of this Point, however, for Betsey, shall we give her a Bishop? O no, that won’t do. They all declare against the Church, and against the Army; not one of them will marry either a Clergyman or an Officer; that they are resolv’d upon. What can be their reason for that? Why you know, that when a Clergyman or an Officer dies, the Income goes with ’em; and then what is there to maintain the Family? there’s the Point. Then suppose we give her a good, honest, sensible City Merchant, who will love her dearly and is very rich? I don’t know but that may do. We proceeded to Emily, her dear Emily, I was afraid we should hardly find any thing good enough for Emily; but at last, after first settling that, if she did marry, Kitty was to live a good deal with her; we agreed that as Emily was very handsome we might expect an Earl for her: So having fix’d her, as I thought, a Countess, we went on to Anna-Maria. She, says Kitty, should have a rich Man that has a large Family and a great many things to take care of; for she is very good at managing, helps my Mama very much, can look over Bills, and order all sorts of Family Business. Very well; and as there is a Grace and Dignity in her Manner that would become the Station, what do you think of giving her a Duke? O no! I’ll have the Duke for Emily. You may give the Earl to Anna-Maria if you please: But Emily shall have the Duke. I contested this Matter some time; but at length was forc’d to give up the point, leave Emily in Possession of the Duke, and content myself with the Earl for Anna Maria. And now what shall we do for Kitty? We have forgot her, all this Time. Well, and what will you do for her? I suppose that tho’ the rest have resolv’d against the Army, she may not yet have made so rash a Resolution. Yes, but she has: Unless, now, an old one, an old General that has done fighting, and is rich, such a one as General Rufane; I like him a good deal; You must know I like an old Man, indeed I do: And some how or other all the old Men take to me, all that come to our House like me better than my other Sisters: I go to ’em and ask ’em how they do, and they like it mightily; and the Maids take notice of it, and say when they see an old Man come, there’s a Friend of yours, Miss Kitty. But then as you like an old General, hadn’t you better take him while he’s a young Officer, and let him grow old upon your Hands, because then, you’ll like him better and better every Year as he grows older and older. No, that won’t do. He must be an old Man of 70 or 80, and take me when I am about 30: And then you know I may be a rich young Widow. We din’d at Staines, she was Mrs. Shipley, cut up the Chicken pretty handily (with a little Direction) and help’d me in a very womanly Manner. Now, says she, when I commended her, my Father never likes to see me or Georgiana carve, because we do it, he says, so badly: But how should we learn if we never try? We drank good Papa and Mama’s Health, and the Health’s of the Dutchess, the Countess, the Merchant’s Lady, the Country Gentlewoman, and our Welsh Brother. This brought their Affairs again under Consideration. I doubt, says she, we have not done right for Betsey. I don’t think a Merchant will do for her. She is much inclin’d to be a fine Gentlewoman; and is indeed already more of the fine Gentlewoman, I think, than any of my other Sisters; and therefore she shall be a Vice Countess.
Thus we chatted on, and she was very entertaining quite to Town.
I have now made my Letter as much too long as it was at first too short. The Bishop would think it too trifling, therefore don’t show it him. I am afraid too that you will think it so, and have a good mind not to send it. Only it tells you Kitty is well at School, and for that I let it go. My Love to the whole amiable Family, best Respects to the Bishop, and 1000 Thanks for all your Kindnesses, and for the happy Days I enjoy’d at Twyford. With the greatest Esteem and Respect, I am, Madam, Your most obedient humble Servant
B Franklin
